DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 8 is objected to because of the following informalities:  the definition for the acronym “DIAL” that is present in claims 1 and 15 is missing from claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 19 recites “the computer-readable medium of claim 8”; it is not clear whether Applicant intends for claim 19 to depend on “the method of claim 8” or “the non-transitory computer-readable medium of claim 15.”  Examiner is treating claim 19 as being dependent on claim 15 for the purposes of examination because claim 13 recites the same limitations as claim 19 and is already dependent on claim 8.  Claim 20 is rejected as being dependent on rejected claim 19.

Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 19 and 20 fail to include all the limitations of parent claim 15, because claim 15 recites “a non-transitory computer-readable medium”, but claims 19 and 20 only recite “the computer-readable medium” of the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (US 2014/0006474, hereinafter White).

Regarding claim 1, White teaches a first screen device [102 – White FIG. 1A] of a network [114 – White FIG. 1A] utilizing a discovery and launch (DIAL) protocol [106A, 106B – White FIG. 1A] for formatting a response to a DIAL request, comprising: 
a memory storing one or more computer-readable instructions [1206 – White FIG. 12]; 
a processor [1204 – White FIG. 12] configured to execute the one or more computer-readable instructions to: 
receive the DIAL request from a DIAL client device (at block 130, a discovery service client executing on a second screen device initiates a discovery request in a local network to which both the second screen device and one or more first screen devices are coupled – White ¶0040); 
format the response to the DIAL request, wherein formatting the response comprises: providing one or more capabilities associated with the first screen device (a discovery response, from one of the first screen devices, identifying the name and location of a discovery server on the first screen device – White ¶0040); and 
send the response to the DIAL client device (at block 132, the discovery service client receives a discovery response, from one of the first screen devices – White ¶0040).

Regarding claim 2, White teaches wherein the one or more capabilities comprise any of Netflix-enabled television, and then causes launching the Netflix app on the TV to enable a user to watch a movie – White ¶0047).

Regarding claim 3, White teaches wherein the DIAL request is a DIAL discovery request (initiates a discovery request – White ¶0040).

Regarding claim 4, White teaches wherein providing one or more capabilities associated with the first screen device comprises: inserting a capability header in the response, wherein the capability header includes a uniform resource locator (URL) associated with the DIAL server device, wherein a file identified by the URL includes one or more capabilities associated with the DIAL server device (message (2) of FIG. 2 is an M-SEARCH response… the response comprises a LOCATION header containing an absolute HTTP URL for the UPnP description of the root device – White ¶0073).

Regarding claim 5, White teaches wherein the processor is configured to execute one or more further instructions to: receive, from the DIAL client device, a request to launch an application at the first screen device, wherein the application requires at least one of the one or more capabilities (a Netflix app running on an iPhone smartphone discovers a Netflix-enabled television, and then causes launching the Netflix app on the TV to enable a user to watch a movie – White ¶0047).

Regarding claim 6, White teaches wherein the first screen device comprises a universal plug and play (UPnP) server [107 – White FIG. 1A], and wherein the DIAL request is a DIAL device description request (message (3) of FIG. 2 is a device description request – White ¶0074), and wherein formatting the response to the DIAL request comprises: formatting a UPnP device description to include a capabilities tag and one or more capabilities attributes associated with the capabilities tag, wherein the one or more capability attributes identify the one or more capabilities (message (4) of FIG. 2 is a device description response… the HTTP response contains a header field denoted Application-URL – White ¶0075; using the foregoing approach, a second screen client computer can… learn the location of other information describing applications that are available on the first screen device – White ¶0078).

Regarding claim 7, White teaches wherein the one or more attributes comprise any of Netflix-enabled television, and then causes launching the Netflix app on the TV to enable a user to watch a movie – White ¶0047).

Regarding claim 8, the method comprises the same limitations as the device disclosed in claim 1, so the same rejection rationale is applicable.  Furthermore, White teaches a method as claimed (White Abstract).

Regarding claim 9, the method comprises the same limitations as the device disclosed in claim 2, so the same rejection rationale is applicable.

Regarding claim 10, the method comprises the same limitations as the device disclosed in claim 3, so the same rejection rationale is applicable.

Regarding claim 11, the method comprises the same limitations as the device disclosed in claim 4, so the same rejection rationale is applicable.

Regarding claim 12, the method comprises the same limitations as the device disclosed in claim 5, so the same rejection rationale is applicable.

Regarding claim 13, the method comprises the same limitations as the device disclosed in claim 6, so the same rejection rationale is applicable.

Regarding claim 14, the method comprises the same limitations as the device disclosed in claim 7, so the same rejection rationale is applicable.

Regarding claim 15, the non-transitory computer-readable medium comprises the same limitations as the device disclosed in claim 1, so the same rejection rationale is applicable.  Furthermore, White teaches a non-transitory computer-readable medium as claimed [1206 – White FIG. 12].

Regarding claim 16, the non-transitory computer-readable medium comprises the same limitations as the device disclosed in claim 2, so the same rejection rationale is applicable.

Regarding claim 17, the non-transitory computer-readable medium comprises the same limitations as the device disclosed in claim 4, so the same rejection rationale is applicable.

Regarding claim 18, the non-transitory computer-readable medium comprises the same limitations as the device disclosed in claim 5, so the same rejection rationale is applicable.

Regarding claim 19, the non-transitory computer-readable medium comprises the same limitations as the device disclosed in claim 6, so the same rejection rationale is applicable.

Regarding claim 20, the non-transitory computer-readable medium comprises the same limitations as the device disclosed in claim 7, so the same rejection rationale is applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441